DETAILED ACTION
	This action is in response to Applicant’s Request for Continued Examination ("Response”) received on October 13, 2021 in response to the Office Action dated July 13, 2021. This action is made Non-Final.
	Claims 1, 3, and 7 are pending.
Claims 1 and 7 are independent claims.
	Claims 1, 3, and 7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 3, and 7, cancelled claims 5 and 6, and submitted arguments against the prior art in the Office Action dated July 13, 2021.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, US Patent Application Publication no. US 2015/0142706 (“Gilbert”), in view of Park, US Patent Application Publication no. US 2015/0038124 (“Park”), and further in view of Zimmerman et al., US Patent no. US 8,050,906 (“Zimmerman”).
Claim 1:
	Gilbert teaches or suggests a method implemented by a sentence matching system comprising circuitry, the method comprising:
	receiving an input of a sentence from a user (see para. 0003 - a key area in developing an artificially intelligent computer has been developing a language that allows a computer to process inputs received from humans and to respond with an appropriate and cogent output. One such language is known as Artificial Intelligence Markup Language ("AIML"); para. 0004 - AIML interpreter is designed to receive an input from a user and determine the correct response using knowledge encoded in AIML and stored in an AIML knowledge base; para. 0014 - interacting with an at least one communicating entity through responding to an at least one conversational input received therefrom; para. 0033 – allows an at least one communicating entity-i.e., user 36, teacher personality 26, etc.-to selectively interact with the target personality 22 by receiving conversational inputs 34 from such commw1icating entity; para. 0043 – user 36 has asked the same question or input the same statement.);
	store a plurality of preset matching sentences that are each pre-associated respectively with a plurality of preset response sentences (see para. 0034 - pre-processor 38 pares each conversational input 34 down to a core meaning; para. 0036 – given  raw response.);
	determine one of the plurality of preset response sentences to output to the user in response to the input sentence from the user by determining a matching between the input sentence and a preset matching sentence from among the plurality of preset matching sentences (see Fig. 4 and 5; para. 0048 – determines whether the core meaning 48 has been encountered before (706) by iterating through each of the response files. for formatting (714) and transmission to the user; para. 0049 - as to obtain a raw response 44 to each core meaning 48. Furthermore, these steps are repeated for each conversational input 34 transmitted by the user. number of pre-loaded response files.);
	wherein a precision level used to determining the matching is set (see Fig. 7; para. 0048 - core meaning 48 is found in one or more of the response files 50, the best associated raw response 44 is accessed. Upon receipt of one or more potential raw responses 44 from the conversational personalities 24 (720), the logic processor 40 determines which potential raw response 44 is best. may determine the best potential raw response 44 by loading each potential raw response 44 into a dataset, then iterating through them so as to try and match portions of each potential raw response.);
	the circuitry determines the matching at a precision level and priority corresponding to the set precision level (see Fig. 7; para. 0048 - core meaning 48 is found in one or more of the response files 50, the best associated raw response 44 is accessed. Upon receipt of one 
	there are a predetermined plurality of different precision levels used to determine the precision (see Fig. 7; para. 0048 - core meaning 48 is found in one or more of the response files 50, the best associated raw response 44 is accessed. Upon receipt of one or more potential raw responses 44 from the conversational personalities 24 (720), the logic processor 40 determines which potential raw response 44 is best. may determine the best potential raw response 44 by loading each potential raw response 44 into a dataset, then iterating through them so as to try and match portions of each potential raw response 44 to raw responses 44 that have already been stored in other response files; para. 0075 – determining which of said raw responses has the highest rank associated therewith.);
	when a plurality of preset matching sentences are determined that meet the set precision level and correspond to different levels among the plurality of precision levels, then matching is determined based on one of the matching sentences matching a priority level of precision among the different levels (see Fig. 7; para. 0048 - core meaning 48 is found in one or more of the response files 50, the best associated raw response 44 is accessed. Upon receipt of one or more potential raw responses 44 from the conversational personalities 24 (720), the logic processor 40 determines which potential raw response 44 is best. may determine the best potential raw response 44 by loading each potential raw response 44 
	Gilbert fails to explicitly disclose in accordance with at least one of whether to convert a phrase included in a sentence into a reading, whether to normalize the sentence, whether to convert a phrase included in the sentence into a synonym, and whether to convert the phrase included in the sentence into a hypernym; and an exact match is required for a highest precision level among the predetermined plurality of precision levels.
Park teaches or suggests in accordance with at least one of whether to convert a phrase included in a sentence into a reading, whether to normalize the sentence, whether to convert a phrase included in the sentence into a synonym, and whether to convert the phrase included in the sentence into a hypernym (see para. 0184 - conversion rules are a rule that changes to one of forms stored at a database based on a use frequency and a past history. For example, the conversion rules are a condition that converts a specific word to another word according to a priority of stored synonyms; para. 0185 - may convert a word and a postpositional word according to the priority; para. 0204 - and 'phone call' to 'I will call you" using a sender and a communication history.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ball, to include in accordance with at least one of whether to convert a phrase included in a sentence into a reading, whether to normalize the sentence, whether to convert a phrase included in the sentence into a synonym, and whether to convert the phrase included in the sentence into a hypernym for the purpose of efficiently replacing text based on priority and similarity, as taught by Park.
	Zimmerman teaches or suggests there are a predetermined level of different precision levels used to determine the precision, and an exact match is required for a highest precision level among the predetermined plurality of precision levels; and when a plurality of preset matching sentences are determined that correspond to different levels among the plurality of precision levels, then matching is determined based on one of the matching sentences matching a priority level of precision among the different levels (see col. 7, lines 58-62 - method for matching text to similar text in the translation database. Often sentences, phrases, or EOCTs within a particular document are very similar to previously approved and loaded sentences; col. 8, lines 2-46 - level may be exact match, or the level may be fuzzy match. However, those of skill in the art will appreciate that multiple levels of fuzzy matching may be provided. If the match level is exact, then exact matches as illustrated in FIGS. 3A and 3B are used to retrieve the target translation text data. fuzzy matching utilizes more open rules, thereby allowing text to be returned that may not be exact but contains similar wording or structure of the sentence being requested. match may be an exact match or a fuzzy match. In the case of an exact match, the user may be given a visual indication whether a match exists. one or more matches in the source language may be presented to the user.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ball, to include there are a predetermined level of different precision levels used to determine the precision, and an exact match is required for a highest precision level among the predetermined plurality of precision levels; and when a plurality of preset matching sentences are determined that correspond to different levels among the plurality of precision levels, then matching is determined based on one of the matching sentences matching a priority level of precision among the different levels for the purpose of efficiently matching text to identify and leverage previously approved text, as taught by Zimmerman (col. 7, lines 58-67). 
Claim(s) 7:
Claim(s) 7 correspond to Claim 1, and thus, Gilbert, Park, and Zimmerman teach or suggest the limitations of claim(s) 7 as well.

Claim 3:
	Gilbert further teaches or suggests wherein the circuitry outputs a response sentence associated in advance with the matching sentence determined to match the input sentence (see Fig. 4, 5, para. 0014 - for interacting with an at least one communicating entity through responding to an at least one conversational input received therefrom; para. 0044 – each core meaning 48 is stored in a separate response file 50 along with the corresponding raw response; para. 0048 - best associated raw response 44 is accessed (708) and passed along to the postprocessor 42 for formatting (714) and transmission to the user. response 44 is then passed along to the post-processor for formatting (714) and transmission to the user; para. 0049 – minimum number of pre-loaded response files 50 in the system 20, a conversation can be carried on.).

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176